Citation Nr: 0907530	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from April 1999 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

There is no evidence of a diagnosis of a disorder involving 
the low back, right knee, right ankle, or left ankle during 
the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.

3.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.

4.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Background

The Veteran served on active duty from April 1999 to April 
2002.  He submitted his claim for VA disability compensation 
benefits in January 2002.  The Veteran's claim was processed 
prior to his discharge from service in April 2002.  He was 
evaluated under the Benefits Delivery at Discharge (BDD) 
program.  

The Veteran's service treatment records (STRs) show that he 
was treated for bilateral shin splints in December 1999.  He 
was seen for complaints of right knee pain in March 2000.  He 
related that he had injured his knee on the obstacle course 
and had patella pain.  The assessment was soft tissue injury 
to the right knee.  The Veteran complained of pain in his 
left Achilles tendon of a week's duration in April 2000.  The 
Veteran was not sure of how the pain began.  The pain was 
present when he wore boots.  The assessment was twisted 
[left] ankle.  The Veteran was seen with a complaint of lower 
back pain on October 5, 2000.  The Veteran had been playing 
tackle football and the pain was related to his having been 
tackled.  He was seen again for the complaint on October 10, 
2000.  The examiner noted the history of the complaint.  The 
Veteran reported that he only felt pain with physical 
activity.  The Veteran was noted as improving and was able to 
do physical training.  The assessment was resolving low back 
pain, strain.  A final entry from July 2001 noted that the 
Veteran complained of back pain for one day.  He had been 
doing push-ups with a rucksack on his back.  The entry said 
the Veteran had been seen for a complaint of back pain in 
June 2001 but there was no entry to that effect in the STRs.  
No disorder was diagnosed.  The Veteran was told to return to 
the clinic should his symptoms persist.  There were no 
further clinical entries related to the issues on appeal.

The Veteran's January 2002 separation physical examination 
assessed his complaints involving his back, right knee, and 
ankles during service.  There were no clinical findings for 
any of the claimed disorders.  X-rays for the ankles were 
interpreted to show no evidence of traumatic, degenerative, 
inflammatory, or neoplastic process.  They were said to be 
unremarkable.  The same finding was reported for an x-ray of 
the right knee.  An x-ray of the lumbar spine was said to 
show the vertebral bodies and disc spaces as normal without 
evidence of traumatic, degenerative, inflammatory, or 
neoplastic process.  There was no spondylolysis or 
spondylolisthesis.  

The Veteran was afforded a VA examination in March 2002.  The 
VA examiner, while noting subjective complaints of pain by 
the Veteran, did not find any impairment of the low back, 
right knee, or either ankle on physical examination.  X-rays 
of the lumbar spine, the right knee, and both ankles were 
interpreted as normal at that time.  

The Veteran's claim was denied in April 2002.  The basis for 
the denial of service connection for the issues on appeal was 
that there was no evidence of a current disability.  He was 
granted service connection for left knee and left shoulder 
disabilities.  The Veteran submitted his notice of 
disagreement with the denial of service connection in May 
2002.  

The Veteran was granted service connection for an anxiety 
disorder in March 2003.  

He perfected his appeal regarding the low back, right knee, 
and both ankles in January 2004.  The Veteran said he had not 
been to see a doctor for his conditions because he had to 
work.  He also said people learned to live with pain.  He 
said he could not afford to go to the doctor every time his 
back, right knee, or ankles hurt him.  He also was cautious 
about the addictive nature of medications.  

VA treatment records for the period from June 2002 to 
September 2003 were associated with the claims folder.  The 
records note several instances of where the Veteran 
complained of low back pain or knee pain.  He reported pain 
in his right knee and back in June 2002.  The assessment was 
arthralgia.  He told a social worker that his knee and back 
pain interfered with his life in August 2002.  The Veteran 
was seen for a complaint of back pain in August 2002.  The 
assessment was acute exacerbation of chronic low back pain.  
A clinical entry from September 16, 2002, noted that the 
Veteran complained of pain in the left groin area/testicular 
area.  The examiner noted that the Veteran reported that he 
did heavy exercises every day.  Despite the several entries 
noting complaints of pain, there was no disorder of the lower 
back, right knee, or either ankle diagnosed.

The Veteran was scheduled for a Travel Board hearing in 
August 2006.  He was provided notice of the hearing in June 
2006.  A second notice letter was sent in July 2006.  The 
letters were sent to the same address used by the Veteran in 
earlier correspondence and the same address used to provide 
notice of the several actions relating to the Veteran's 
appeal.  None of the correspondence was returned because of a 
wrong address or a failure to deliver.  The Veteran failed to 
report for the hearing.  

The Board remanded the Veteran's case for additional 
development in October 2006.  The Appeals Management Center 
(AMC) initially wrote to the Veteran in regard to the 
development in November 2006.  However, the letter was 
returned because the Veteran had moved and left no forwarding 
address.  

The AMC re-sent the letter in April 2008.  The letter 
requested the Veteran to identify any source of 
information/evidence that could be obtained to support his 
claim.  He responded that he had no additional evidence to 
submit in support of his appeal in May 2008.  He asked that 
his claim be decided as soon as possible.

The Board notes that the Veteran submitted a claim for 
service connection for depression in May 2008.  As noted, he 
was granted service connection for an anxiety disorder in 
March 2003.  He reported in-service treatment and treatment 
at the VA medical center (VAMC) in Dublin, Georgia.  The 
Veteran said he was treated at the VAMC in September and 
October 2002 and March to April 2008.  

The AMC obtained VA treatment records from the Dublin VAMC 
for the period from March 2008 to June 2008.  There were no 
reports of treatment related to any of the claimed disorders.  

The AMC issued the Veteran a supplemental statement of the 
case (SSOC) in June 2008.  However, the SSOC was mailed to an 
incorrect address.

The Board remanded the case to afford the AMC an opportunity 
to send the Veteran a copy of the SSOC at the address he used 
in his submission of May 2008.  The AMC issued the SSOC to 
the new address in January 2009.  The SSOC was not returned 
as undeliverable.  The Veteran did not respond to the SSOC 
and his case was returned to the Board.

II. Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The Veteran's STRs record several instances of treatment for 
complaints involving the low back, right knee and left ankle.  
There is no evidence of treatment for any complaints 
involving the right ankle.  The latest treatment in service 
was provided in July 2001.  The Veteran's separation 
examination of January 2002 was negative for a diagnosis of 
any type of disorder involving the low back, right knee, or 
either ankle.  X-rays of the back and other joints were 
interpreted as unremarkable.

The March 2002 VA examination also found no evidence of a 
current disability.  The Veteran's complaints of pain were 
noted but the only disorders identified on examination 
involved the left knee and left shoulder.

The VA treatment records also provide no evidence of a 
current disability.  The Veteran was treated on several 
occasions for complaints of low back pain and knee pain.  
However, there is no entry that provided a diagnosis for any 
disorder involving the low back, right knee, or ankles.  Pain 
was the assessment.  Pain is not analogous to disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
For the issues on appeal, there must be a disorder present in 
order to be considered a disability.  

The Veteran has not provided any medical evidence of the 
existence of a current disorder involving his low back, right 
knee, right ankle, or left ankle at any time since his 
military service.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  He also has not submitted any evidence in support of 
his claim, other than his own lay statements, that he has a 
current disorder involving his low back, right knee, right 
ankle, and left ankle.  The Board notes that lay evidence in 
the form of statements is competent evidence to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.

While the Veteran is competent to say he was treated for 
several of the claimed disorders in service and that he 
believes he continues to have problems after service, he is 
not competent to establish that he has a current disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional and based on appropriate test 
results that meet the requisite regulatory criteria.

As noted, in order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  Therefore, the Board 
concludes that, without any current medical evidence, or at 
any time during the pendency of the appeal, confirming the 
presence of a disorder of the low back, right knee, right 
ankle, or left ankle, service connection must be denied.  See 
Rabideau, Brammer, supra.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for any of the claimed disorders.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In an April 2006 letter, VA specifically 
notified the veteran about disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, the Veteran's claim for disability 
compensation benefits was submitted in January 2002, prior to 
his separation from service under the BDD program.  He was 
afforded a VA examination while still on active duty.  His 
application for benefits was complete.  The initial 
unfavorable decision was issued in April 2002.

The Veteran perfected his appeal in January 2004.  He 
contended that he was treated for the claim disorders in 
service.  He believed he should be granted service 
connection.

The RO provided the notice required by the decision in 
Dingess in April 2006.

The Board remanded the Veteran's case for additional 
development, to include providing him the notice required by 
the Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), in October 2006.  

The AMC wrote to the Veteran in April 2008.  The letter 
advised him of the evidence required to substantiate his 
claim for service connection.  The Veteran was advised to 
submit evidence showing that he had the claimed disorders 
since service.  He was given specific examples of the types 
of information that would help to substantiate his claim.  He 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disorders.  The letter also 
advised the Veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  As the Veteran was unrepresented, he was also given 
guidance in regard to selecting a representative.

The Veteran responded to the letter in May 2008.  He stated 
that he had no additional information/evidence to submit in 
support of his appeal.  He asked that the case be decided as 
soon as possible.  

The Board remanded the case for the re-issuance of a SSOC in 
September 2008.  The AMC issued the required SSOC in January 
2009.  The Veteran did not respond.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The Board acknowledges that the initial unfavorable 
adjudication of the Veteran's claim was prior to the receipt 
of any VCAA notice.  To the extent there may be any 
additional notice error, the presumption of any prejudice is 
overcome in this case.  A reasonable person would have known 
that they had to provide evidence of a current disorder based 
on the letter provided to the Veteran in April 2008.  He was 
advised of several types of evidence that could demonstrate 
his having a current disorder for his claimed conditions.  

In addition, the Veteran had actual knowledge of what was 
required to substantiate his claim for service connection.  
He was granted service connection for two disorders that were 
present, both on his January 2002 military examination and 
the March 2002 VA examination.  He was informed that there 
was no evidence of a current disorder for his other claimed 
conditions.  The Veteran responded to that in his substantive 
appeal wherein he referenced his treatment in service for his 
claimed disorders.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the April 2008 notice letter in his case, 
as well as other correspondence, he has submitted statements 
in support of his claim.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  His claim was processed 
while he was still on active duty.  His STRs are of record 
and were reviewed.  He identified available VA treatment 
records and they were obtained.  He was afforded a VA 
examination to assess his claim.  He was scheduled to testify 
at a Travel Board hearing but failed to report and did not 
provide good cause for his failure to report or ask that the 
hearing be re-scheduled.  The Board remanded his case for the 
development of additional evidence in support of his claim In 
October 2006.  The case was remanded again to correct a 
procedural error in September 2008.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


